Case 1:18-cv-02207-RCL Document 4 Filed 01/03/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

RYAN J. STRASSER,
Plaintiff, )
V. Civil Case No. 18-2207
SARAH JONES DICKENS,
Defendant. )
)
ORDER

Since defendant was served but failed to respond, the Court ORDERS plaintiff to cause

; ; . “Lo
default to be entered by the Clerk and to move for entry of judgment within tp days, or to show

cause why a motion for default judgment has not been filed.

If plaintiff fails to comply, his complaint will be dismissed for failure to prosecute under

Local Civil Rule 83.23.

Date: December ZF o018 “Cone C- nde

—_ Royce C. Lamberth
United States District Judge
